Citation Nr: 0923989	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  95-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a disorder 
manifested by low sperm count.

3.  Entitlement to an initial rating in excess of 20 percent 
for left facial palsy.

4.  Entitlement to an initial rating in excess of 10 percent 
for a skin disorder, variously diagnosed as keloids and acne 
keloidalis nuchae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from May 1990 to May 
1994, including service in Southwest Asia during the Persian 
Gulf War, and subsequently had periods of duty in the United 
States Army Reserve.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

In June 1997, the Veteran testified during a hearing at the 
RO before a Veterans Law Judge (then referred to as a Member 
of the Board) who is no longer at the Board.

In a June 2006 written statement, the Veteran's 
representative appears to suggest a claim for service 
connection for tinnitus.  That matter is again referred to 
the RO for further consideration.

In October 2007 the Board remanded this case to the RO, in 
part, to issue the Veteran a SOC pertaining to claims for 
service connection for right and left eye disorders, 
residuals of Lyme disease, and hearing loss, and an initial 
rating in excess of 30 percent for PTSD, previously evaluated 
as dysthymia, from March 10, 2003 (the Veteran's skin and 
left facial numbness disability ratings were already on 
appeal).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued a statement of the case that addressed each of 
these issues in March 2009, and he was provided notice of the 
need to submit a timely Form 9 (substantive appeal) in order 
to perfect his appeal at to these issues.  The record 
currently before the Board reflects that the Veteran failed 
to perfect the appeal of these claims by filing a timely 
Substantive Appeal.  Thus, these issues are not part of the 
current appeal.  38 C.F.R. § 20.200 (2008) (appeal before 
Board consists of timely filed notice of disagreement in 
writing, and after the issuance of a statement of the case, a 
substantive appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

In a September 2007 letter, the Board advised the Veteran 
that the Veterans Law Judge who conducted his June 1997 
hearing was no longer employed at the Board. The letter noted 
that law requires that the Veterans Law Judge who conducted a 
hearing on appeal must participate in any decision made on 
that appeal.  The Veteran was advised of his right to have 
another Board hearing.  In a September 2007 signed statement, 
the Veteran said he wanted to attend a Travel Board hearing 
before a Veterans Law Judge at the New York RO.

In October 2007, the Board remanded these matters to the RO 
to schedule the Veteran for a Board hearing at the RO, in 
accordance with the Veteran's September 2007 request.  

After reviewing the claims file, the Board notes that the 
requested hearing was not scheduled following the October 
2007 remand.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Pursuant to 38 C.F.R. § 20.700 (2008), 
a hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  To date, the Veteran has not 
been afforded the requested hearing, and there is no 
indication that he has withdrawn his request or otherwise 
waived his right to a Board hearing; conversely, the 
Veteran's representative asserts that another remand is 
warranted to schedule the Veteran for a Travel Board hearing.  
Hence, the hearing must be scheduled.  Since the RO schedules 
Travel Board hearings, a remand of this matter to the RO is 
again warranted.

In order to ensure the Veteran's due process rights, this 
case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, pursuant to his 
September 2007 request, at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

